Citation Nr: 0023404
Decision Date: 08/31/00	Archive Date: 11/03/00

DOCKET NO. 98-06 715               DATE AUG 31 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Wilmington, Delaware

THE ISSUE

Entitlement to an increased rating for the service-connected
psychoneurosis, anxiety state, chronic, currently rated as 10
percent disabling.

ATTORNEY FOR THE BOARD

L. Crone, Associate Counsel

INTRODUCTION

The veteran had active service from October 1944 to July 1946.

This case is before the Board of Veterans' Appeals (Board) on
appeal from a February 1998 rating decision by the RO.

The case was remanded by the Board to the RO in October 1999 for
additional development of the record.

FINDING OF FACT

The veteran's service-connected anxiety disorder is shown to be
manifested by chronic anxiety symptoms which appear to be transient
and expectable reactions to psychosocial stressors as reflected by
the currently assigned Global Assessment of Functioning (GAF) score
of 80.

CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent
for the service- connected psychoneurosis, anxiety state, chronic
have not been met. 38 U.S.C.A. 1155, 5107, 7104 (West 1991 & Supp.
2000); 38 C.F.R. 4.7, 4.130 including Diagnostic Code 9400 (1999).

- 2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In this case, the veteran contends that his service-connected
disability is severe enough to warrant a rating in excess of 10
percent. The veteran was originally granted service connection for
psychoneurosis, anxiety state, chronic, moderate in August 1946.

In October 1997, the veteran submitted a claim for an increased
rating for the service-connected anxiety disorder. The veteran
indicated that he received all treatment at the Wilmington VA
hospital. In addition, the veteran submitted a November 1997
correspondence to the RO stating that his service-connected anxiety
disorder was manifested by complaints of a nervous stomach,
headaches and constipation.

In December 1997, the veteran was afforded a VA examination for
mental disorders. The veteran reported that his last psychiatric
examination was in November 1955. The veteran was retired from his
30 year job as a state employment counselor. The veteran reported
that he had enjoyed his work and related well with his supervisor
and co-workers. When asked about his daily activities, the veteran
reported that he attended mass every morning. The veteran and his
wife watched their two grandchildren. The veteran and his wife
belonged to a leisure club and attended various activities about
once per month. They enjoyed getting together with friends and
chatting with their neighbors.

The veteran stated that he had suffered from headaches almost every
day since military service. The veteran complained that his anxiety
made his stomach upset, and that, if he ate almost anything, he had
diarrhea for a couple of days followed by constipation. The veteran
also complained of sleep difficulty and indicated that he slept
sitting up, averaging only 4 hours per night. During the
examination, the

- 3 -

veteran's mood appeared anxious. His speech was clear and somewhat
pressured. His concentration was good, but memory appeared
impaired. The veteran was relevant and coherent. His insight was
limited, but judgment was considered good. There were no obsessions
or phobias. The veteran described his relationship with his wife as
"a good friend." The veteran worried over finances and health. He
was able to perform serial 7 correctly. He was capable of doing
abstract reasoning. There was no evidence of any delusions or
hallucinations.

The examiner diagnosed the veteran with generalized anxiety
disorder, chronic and mild in severity with a GAF score of 65. The
examiner noted that the veteran seemed to be enjoying his
retirement years. He got along with his wife and grandchildren. He
was active socially and had friends. His mood was anxious and he
had mild memory impairment. The examiner stated that the veteran
was a chronic worrier and complained of headaches and nervous
stomach which were probably psychosomatic. Overall, the examiner
noted that the veteran appeared to be functioning reasonably well.

Pursuant to the Board's October 1999 remand, the RO obtained and
associated with the claims file copies of the veteran's VA
outpatient treatment reports from the' Wilmington, Delaware VA
medical Center from 1995 through 1999. There is no indication from
these records that the veteran received psychiatric treatment for
the service-connected generalized anxiety reaction. A November 1998
neurology report showed that the veteran complained of daily mild-
to-moderate bi-temporal throbbing headaches with mild photophobia
and nausea. Assessment was that of 73 year old male with a history
of headaches for 50 years and depression.

The veteran was afforded a VA examination in December 1999. The
examiner noted that the veteran had been married since 1958 and had
worked as a veteran's counselor at the State Employment Office for
30 years. The examiner noted that the veteran currently received no
psychiatric treatment and had no history of psychiatric treatment
in the past.

- 4 -

The veteran noted that he developed an anxiety disorder in service
in France and Germany during World War II. The veteran reported
that, ever since service, he had had symptoms of gastrointestinal
distress when anxious. The veteran reported that his
gastrointestinal constipation had gotten worse in recent years. In
addition, the veteran noted that his headaches had become more
frequent in recent years. The veteran recalled a minor car accident
and cardiac surgery, two stressful incidents which occurred in
recent years, and which had increased his anxiety.

The examiner observed that the veteran had always had a tendency
towards anxiety symptoms. Specifically, the veteran experienced
anxiety during a perceived threatening military duty during World
War II. The veteran reported symptoms of headaches and
gastrointestinal distress after discharge, but the discharge
examination was negative for requiring any treatment at that time.
The examiner also indicated that it was pretty clear that the
veteran had had some recurrence of more than average intense
symptoms of anxiety over the years under a variety of
circumstances. The examiner further noted that the anxiety might
very well have contributed to the veteran's headaches and
gastrointestinal distress. The examiner concluded that, if there
was any pertinent diagnosis, it was simply an anxiety disorder of
a chronic degree, with a minimal effect on the veteran's
functioning. The examiner indicated a GAF level of 80, explaining
that the veteran's anxiety symptoms had always been transient and
expectable reactions to psychosocial stressors, such as his cardiac
surgery and minor car accident. Diagnostic impression was that of
anxiety disorder of a chronic nature with a GAF level of 80.

II. Legal Analysis

At the outset, the Board notes that the veteran's claim as to the
issue of an increased rating for the service-connected generalized
anxiety disorder is well grounded within the meaning of 38 U.S.C.A.
5107 (West 1991 & Supp. 2000). That is, the Board finds that the
veteran has presented a plausible claim.

- 5 -

The Board is also satisfied that all relevant facts have been
properly developed and that no further assistance to the veteran is
required to comply with the duty to assist mandated by 38 U.S.C.A.
5107 (West 1991).

The history of the veteran's disability has been reviewed, but the
more recent evidence is the most relevant to his claim for an
increased rating. Where entitlement to compensation has already
been established, and an increase in the disability rating is at
issue, the present level of disability is of primary concern.
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a
schedule of ratings which is based on the average impairment of
earning capacity resulting from a disability. Separate diagnostic
codes identify the various disabilities. 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. Part 4 (1999).

When there is a question as to which of two evaluations should be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1999).

Under 38 C.F.R. 4.31 (1999), it is provided that where the schedule
does not provide a zero percent evaluation for a diagnostic code,
a zero percent evaluation shall be assigned when the requirements
for a compensable evaluation are not met.

The service-connected generalized anxiety reaction is currently
rated as 10 percent disabling under the provisions of 38 C.F.R.
4.130, Diagnostic Code 9400 (1999). Under that diagnostic code, a
100 percent evaluation requires total occupational and social
impairment, due to such symptoms as: gross impairment in thought
processes or communication; persistent delusions or hallucinations;
grossly inappropriate behavior; persistent danger of hurting self
or others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time or place; memory loss for names of close
relatives, own occupation, or own name. A 70 percent evaluation
requires occupational and

- 6 -

social impairment, with deficiencies in most areas, such as work,
school, family relations, judgment, thinking, or mood, due to such
symptoms as: suicidal ideation; obsessional rituals which interfere
with routine activities; speech intermittently illogical, obscure,
or irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); inability to
establish and maintain effective relationships. A 50 percent
evaluation requires occupational and social impairment with reduced
reliability and productivity due to flattened affect;
circumstantial, circumlocutory or stereotyped speech; panic attacks
more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory; impaired
judgment or abstract thinking; disturbances of motivation and mood;
difficulty in establishing and maintaining effective work and
social relationships.

A 30 percent evaluation requires occupational and social impairment
with an occasional decrease in work efficiency and intermittent
periods of inability to perform occupational tasks (although
generally functioning satisfactory, with routine behavior, self-
care, and conversation normal), due to such symptoms as: depressed
mood, anxiety, suspiciousness, panic attacks (weekly or less
often), chronic sleep impairment, mild memory loss (such as
forgetting names, directions, recent events). A 10 percent
evaluation is warranted where there is occupational and social
impairment due to mild or transient symptoms which decrease work
efficiency and ability to perform occupational tasks only during
periods of significant stress, or; symptoms controlled by
continuous medication. 38 C.F.R. 4.130 including Diagnostic Code
9411 (1999).

Based on its review of the record, the Board finds that the
service-connected disability picture is shown to more nearly
approximate that of occupational and social impairment due to mild
or transient symptoms which decrease work efficiency and ability to
perform occupational tasks only during periods of significant
stress.

- 7 -

Specifically, the evidence shows that the veteran has been married
for many years, interacts with others well and does not appear to
have any phobias or obsessions. There is no indication that the
veteran currently suffers from panic attacks. The evidence does
show that the veteran becomes anxious during transient stressful
situations, including a recent car accident and cardiac surgery.
The examiner in December 1999 indicated that the veteran's anxiety
symptoms were transient and expectable reactions. The examiner
reported a GAF score of 80 and indicated that the veteran's anxiety
disorder had a minimal effect on his functioning. Thus, a rating
higher than 10 percent is not for application under the provisions
of 38 C.F.R. 4.130 including Diagnostic Code 9400.

In sum, as the medical evidence does not show that a rating in
excess of 10 percent is warranted in this case, the Board finds
that the veteran's claim for an increase .rating for the service-
connected psychoneurosis, anxiety state, chronic must be denied.

The preponderance of the evidence is against the claim for an
increased rating for the service-connected disability. Thus, the
benefit-of-the-doubt rule does not apply, and the claim must be
denied. 38 U.S.C.A. 5107(b) (West 1991); Gilbert v. Derwinski, 1
Vet. App. 49 (1990).

ORDER

An increased rating for the service-connected psychoneurosis,
anxiety state, chronic is denied.

STEPHEN L. WILKINS
Member, Board of Veterans' Appeals

- 8 -



